Citation Nr: 0323187	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for heart condition as 
secondary to the service-connected disability of duodenal 
ulcer, with gastrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence of record fails to 
demonstrate that the veteran's heart condition is proximately 
due to or the result of, or is aggravated by, his service-
connected duodenal ulcers with gastrectomy.


CONCLUSION OF LAW

Service connection for heart condition, as secondary to the 
service-connected disability of duodenal ulcer, with 
gastrectomy is not established. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a April 2001 letter, the April 2001 rating 
decision and the August 2002 statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  Additionally, the 
RO's March 2002 letter to the veteran explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the August 2002 statement of the case 
includes the text of the relevant VCAA regulations 
implementing regulation.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical records, private medical records and 
secured an examination.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

 Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In August 2000, the veteran submitted a statement in support 
of claim in order to open a claim for his heart condition as 
secondary to his service connected ulcers with gastrectomy.  
This statement included a private medical opinion from a Dr. 
Vinod Kumar, M.D., which stipulated that the veteran has had 
stress induced ulcers in the past and that his current heart 
condition, cardiomyopathy, could be worsened by stress.  
Specifically, "[h]is current heart condition seems to be 
more likely than not brought about by stress problems."  The 
doctor continues to state, "stress could cause his stomach 
problems and stress on the cardiovascular system."  Finally, 
in his June 2001 statement, Dr. Kumar provides that the 
veteran's heart condition was "most likely brought about by 
many years of stress and hypertension in his life."  The 
veteran's own physician does not link the ulcer condition to 
the cardiovascular problems rather he links stress to both 
conditions.  

Additionally, the RO requested, January 2001, VA fee-basis 
exam states that "clearly cardiomyopathy is idiopathic" and 
that the veteran's left ventricular dysfunction is "very 
likely idiopathic."  In response to the VA's request to 
offer an opinion as to whether the heart condition is due to 
the service connected ulcer condition, the response was: 
"the causal link between duodenal ulcers and cardiomyopathy 
is difficult to establish, it is as likely as not that a 
common denominator of stress causing exacerbation of ulcer 
disease, as well as exacerbation of cardiovascular symptoms 
is possible."  As with Dr. Kumar's statements, the VA fee-
basis exam also does not link the veteran's heart disease to 
his ulcers rather he asserts that they are both aggravated by 
stress.

The veteran argues, in his October 2001 notice of 
disagreement, that once an individual develops hypertension 
and or a stressful condition, that condition more likely than 
not will cause additional health problems such as heart 
disease.  However, the medical reports in evidence do not 
support this contention.  Although the Board acknowledges the 
veteran's personal opinion on the matter, it is emphasized 
that there is no indication that he is educated and trained 
in medicine or otherwise competent to offer an opinion as to 
the etiology or nature of his heart condition.  Therefore, 
his extrapolations from the medical reports are insufficient 
to support a contention that his duodenal ulcers resulted in 
his heart condition.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  The evidence presented, by both private 
and VA medical experts, does not show a correlation between 
the service connected duodenal ulcers and the heart 
condition.  Although both conditions have the same common 
denominator this does not link one condition to the other.  

In conclusion, the Board finds that the evidence for and 
against the veteran's claim is not so evenly balanced as to 
require resolution of doubt in his favor.  38 U.S.C.A. 
§ 5107(b).  In fact, the medical evidence as a whole presents 
stress, not the duodenal ulcer, as the aggravator of the 
heart condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for heart disease as secondary to service connected duodenal 
ulcers with gastrectomy. 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a).




ORDER

Service connection for heart condition as secondary to the 
service-connected disability of duodenal ulcers, with 
gastrectomy is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

